Citation Nr: 0820377	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  00-09 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
the residuals of an epigastric hernia repair with diastasis 
recti.

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of an epigastric hernia repair with diastasis 
recti.

3.  Entitlement to an effective date prior to January 7, 
1999, for the award of a 100 percent rating for the residuals 
of an epigastric hernia repair with diastasis recti.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1992, March 
1999, and June 2001 by the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded for additional development in October 2003, 
August 2006, and March 2007.

A review of the record shows that in July 1992 the RO denied 
entitlement to a compensable rating for the residuals of an 
epigastric hernia.  The veteran subsequently perfected an 
appeal from that determination.  In March 1999, the RO 
granted an increased 100 percent rating for the residuals of 
an epigastric hernia with diastasis recti effective from 
January 7, 1999, and the veteran perfected an appeal on the 
issue of entitlement to an earlier effective date.  In June 
2001, the RO reduced the 100 percent rating to 0, a 
determination the veteran has also perfected for appeal.  In 
a December 2005 rating decision the RO granted entitlement to 
a 40 percent rating for the residuals of an epigastric hernia 
repair with diastasis recti.  

The Board notes that in June 2002 the veteran testified at a 
video conference hearing before a Veterans Law Judge who is 
unavailable to participate in a decision in this case. The 
veteran was subsequently provided an opportunity for an 
additional hearing and testified before the undersigned 
Veterans Law Judge in November 2006.  Copies of the 
transcripts of these hearings are of record.

By correspondence dated June 2, 2008, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in March 2004 
and March 2007.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  These 
matters were addressed in the March 2007 VCAA notice.  The 
Board finds, however, that as this case must be remanded for 
additional development a remedial notice should be provided 
as a result of the decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board notes that specific medical opinions were requested 
by a March 2007 remand, but were not adequately addressed by 
the May 2007 examination report obtained in response.  It 
appears that while the examining physician followed the 
general guidelines provided by VA for examination of the 
stomach, duodenum, and peritoneal adhesions, he neglected to 
respond to the specific questions posed in the March 2007 
Remand.  

It is significant to again note that VA regulations provide 
that a total disability rating will not be reduced without 
clear evidence of material improvement.  The March 2007 
remand instructions requested that the examiner provide an 
opinion as to whether there was clear evidence of any 
material improvement in the veteran's service-connected 
disability from January 1999 to June 2001, when the rating 
was reduced, and to indicate whether the impairment caused by 
the residuals of an epigastric hernia repair with diastasis 
recti were better described, in essence, as either massive or 
large.  As these specific questions were not addressed by the 
examiner, the case must be remanded for additional 
development.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board also notes that in January 2008 the veteran 
provided authorization for VA to obtain copies of private 
hospital records.  There is no indication of any action as to 
this matter.  Therefore, further development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life, (3) that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The AMC/RO must take appropriate 
action to obtain copies of the private 
medical records identified and authorized 
by the veteran in January 2008.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3  The veteran's claim file should be 
returned to the May 2007 VA examiner for 
clarification of the requested opinions.  
The examiner should provide an opinion as 
to whether there is clear evidence of any 
material improvement in the veteran's 
service-connected disability from 
January 1999 to June 2001, when the 
rating was reduced, and indicate whether 
the impairment caused by the residuals of 
an epigastric hernia repair with 
diastasis recti are better described as 
(a) Massive, persistent, severe diastasis 
of recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of abdominal wall so as 
to be inoperable; or (b) Large, not well 
supported by belt under ordinary 
conditions.  The examiner should also 
clarify whether any opinion as to the 
inoperable nature of the disorder is due 
to the service-connected disability as 
opposed to any nonservice-connected 
disabilities.  

If the May 2007 VA examiner is 
unavailable, the veteran should be 
provided an examination by an appropriate 
medical specialist for the requested 
opinions.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



